Title: From George Washington to Jonathan Trumbull, Sr., 21 September 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge September, 21, 1775

It gives me much concern to observe by yours of the 15th Instant that you should think it Necessary to distinguish between my personal & Publick Character & confine your Esteem to the former. Upon a Reperusal of Mine of the 8th Instant I cannot think the Construction you have made the Necessary one, & unless it was, I Should have hoped the Respect I really have, & which I Flattered myself I had Manifested to you would have called for the most favourable. In the Disposition of the Continental Troop I have long been sensible, that it would be impossible to please not Individuals merely but particular Provinces whose partial Necessaties would occasionally call for Assistance, I therefore thought myself happy that the Congress had setteled the Point & I apprehended I should stand excused to all for acting in the Line, which not only appeared to me that of Policy & Propriety but of express and positive Duty—If to the

other Cares & Fatigues of my Station that is to be added of giving Reasens for all Orders & explaining the Grounds & Principles on which they are formed my personal Trouble will perhaps be of the least Concern; The Publick will be most affected. you may be assured, Sir, that nothing was intended that might be construed into Disrespect, & at so interesting a Period I perswade myself nothing less ought to disturb the Harmony so necessary for the happy success of our Publick Operations. The Omission of acknowledging in Precise Terms the Receipt of your Favour of the 5th Instant was purely accidental; The Subject was not so new to me as to require long Consideration: I had Occasion to diliberat fully upon it in Consequence of Application for Troops from Cap Ann, Machias, New Hampshire & Long Island, where the same Necessity wa[s] strongly pleaded & in the two last Instances the most peremptory Orders necessary to prevent the Troops from being detained. I foresaw the same Difficul[t]y here. I am by no Means insensable of the Situation of the People on the Coast, I wish I could extend Protection to all, but the Numerous Detachments necessary to remedy the Evil would amount to a Dissolution of the Army—or make the most important Operations of the Campaign depend upon the practical Expeditions of a few Men of War and Transports.
The Spirit & Zeal of the Colony of Connecticut is unquestionable & whatever may be the hostile Intentions of the Ships of War, I cannot but think there utmost Efforts can do little more than Alarm the Coasts. I am with great Esteem & Regard for both your publick & private Character Sir, Your most Obedient & very Humble Servant

G. Washington

